Citation Nr: 0843284	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-37 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar spine degenerative disc and joint disease.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had a period of active duty service from December 
1990 to June 1991, during which he served in Southwest Asia.  
He had service in the South Carolina National Guard, with an 
NGB Form 22 indicating service from August 1981 to May 1998 
and total service for pay of 32 years, two months, and 28 
days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in January and September of 2006 and 
in March 2007.  He appeared for a VA Travel Board hearing in 
October 2008.  At that time, he waived RO review of 
additional evidence, including documents previously submitted 
in September 2008, in a signed statement.  See 38 C.F.R. 
§ 20.1304(c).

The veteran's appeal also initially included the issues of 
service connection for sleep disturbances and headaches, 
which he withdrew in a July 2008 statement.  

Also, following a March 2008 rating decision granting a 10 
percent evaluation for xerosis (claimed as rashes), the 
veteran referred to a "pending appeal for increase for skin 
condition" and requested a 30 percent evaluation in a July 
2008 statement.  The Board notes, however, that the RO 
subsequently increased the evaluation for this disorder to 30 
percent as of September 2005 (the date of claim) in a July 
2008 decision review officer decision.  This decision, and 
the notice provided to the veteran, noted that this was a 
total grant of the benefits sought, and the veteran did 
clarify at his October 2008 Travel Board hearing that the six 
issues listed on the first page of this decision were the 
only issues on appeal.  The Board therefore finds no basis 
for remanding this case for a Statement of the Case on the 
skin condition rating issue, pursuant to Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

The Board also notes that the veteran was furnished a 
Statement of the Case on the issue of service connection for 
a hiatal hernia (also claimed as acid reflux) in October 
2008, but the record does not show that he has responded to 
this issuance to date.  Accordingly, this claim is also not 
before the Board on appeal at this time.

The claims for service connection for a left knee disorder, 
tinnitus, and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In regard to the veteran's service-connected lumbar spine 
degenerative disc and joint disease, the evidence shows 
flexion limited to not less than 40 degrees, no complaint of 
incapacitating episodes, and no findings of ankylosis.

2.  The competent evidence of record, on balance, does not 
support the finding of a seizure disorder that is 
etiologically related to service.

3.  There is no competent evidence of record establishing a 
diagnosis of PTSD, let alone one predicated on a corroborated 
in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for lumbar spine degenerative disc and 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2008).

2.  A seizure disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar spine degenerative disc and joint disease

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the veteran's low back disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc 
syndrome, which provides for evaluation either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  The latter formula 
provides a 20 percent evaluation with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bedrest prescribed by a physician and treatment by a 
physician.  

Under the general rating formula, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine. 
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
"Combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Section 4.71a (Plate V) indicates that 
normal range of motion of the thoracolumbar spine is flexion 
to 90 degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

In the present case, the veteran's low back disorder was 
addressed by VA spine examinations in May 2006 and October 
2007, and a VA neurological examination in November 2007.  
The Board has focused on the specific findings from those 
examination reports relevant to the cited diagnostic 
criteria, notably the findings concerning incapacitating 
episodes, limitation of flexion, and ankylosis.  In this 
regard, the Board notes that the general rating formula does 
not provide a rating in excess of 20 percent based upon 
thoracolumbar spine motions other than flexion.  

During both VA spine examinations, the veteran denied 
incapacitating episodes involving the low back, thus 
precluding the possibility of a higher rating under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  

As to range of motion, the veteran had pain-free flexion to 
40 degrees and flexion with pain from 40 to 50 degrees upon 
examination in May 2006.  Even taking into account 38 C.F.R. 
§§ 4.40 and 4.45, in view of DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995), there is no basis for an increased 
evaluation despite the showing of pain with motion, 
particularly as the examiner indicated that motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Moreover, upon 
examination in November 2006, the veteran had flexion to 80 
degrees, and he was able to perform repetitive motion without 
any change in his range of motion or pain level.  This marks 
a significant improvement, again not at all consistent with 
an evaluation in excess of 20 percent.  

Additionally, there is no indication of ankylosis of the 
lumbar spine, let alone favorable ankylosis of the entire 
thoracolumbar spine.

The final inquiry for the Board is whether assignment of any 
separate compensable evaluations is warranted for associated 
objective neurological abnormalities.  In this regard, the 
Board is cognizant that the May 2006 VA spine examination 
revealed positive straight leg raising at 20 degrees 
bilaterally for a pinching neurological sensation, and 
sensory was decreased on the right foot.  The examiner also 
noted in-service complaints of right leg radiculopathy.  The 
November 2007 VA neurological examination, however, revealed 
that the veteran did well in walking on the heels and toes 
and had normal strength, coordination, sensation, and deep 
tendon reflexes.  The examiner specifically noted that there 
was no evidence of radicular involvement.  The Board also 
observes that, in an August 2005 statement, Lea B. Givens, 
M.D., noted that "[m]ore or less all of your pain is located 
in your back and doesn't radiate down your leg."  Overall, 
the Board does not find that the criteria for a separate 
evaluation for radiculopathy of either lower extremity (i.e., 
a 10 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 for mild incomplete paralysis of the sciatic nerve) 
have been met, and no separate evaluations for associated 
objective neurological abnormalities are warranted.

Finally, the veteran has submitted no evidence showing that 
his low back disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated any periods of hospitalization 
during the pendency of this appeal.  In his July 2008 
Substantive Appeal, he indicated that he worked only four to 
five hours per day but did provide any documentation to show 
extensive time lost from work on account of his disability.  
While he described everyday problems with his back during his 
October 2008 hearing, he cited only being "limited to 
lifting" as an occupational limitation.  He also stated that 
he did not want to have surgery for his back.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 20 percent for lumbar spine degenerative disc 
and joint disease, and the veteran's claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.

II.  Service connection for a seizure disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  38 U.S.C.A. § 
101(24) makes a clear distinction between those who have 
served on active duty from training, as well as those who 
have served on inactive duty for training.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

While the veteran's testimony from his October 2008 hearing 
was focused on his claim of post-traumatic seizures, he did 
cite seizures as "part of the Gulf War syndrome" in his 
February 2006 Notice of Disagreement and was furnished a 
notice letter concerning Gulf War "undiagnosed illness" 
claims in April 2006.  These claims are addressed in 
38 C.F.R. § 3.317.  As noted below, however, the veteran's 
claimed seizure disorder has been attributed to a known 
clinical diagnosis, and any further consideration under 
38 C.F.R. § 3.317 therefore is not warranted.

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, seizures.

The veteran's post-service treatment for seizures began in 
April 1999, when he underwent an electroencephalogram.  This 
study revealed mild nonspecific abnormalities of a 
generalized nature (theta activity).  Definite epileptiform 
abnormalities were not identifiable, but clinical correlation 
was highly recommended.  Subsequently, a May 1999 private 
treatment record includes an impression of grand mal seizures 
of undetermined origin.  A June 1999 treatment record 
indicates that the veteran reported two seizures, in March 
and May of that year, and an impression of generalized 
tonic/clonic seizures was rendered.  Both reported seizures 
were noted to have occurred during sleep.

A February 2004 private treatment record contains an 
impression a history of grand mal seizures that "could have 
been secondary to an old head injury that [the veteran] 
incurred during 1991 Gulf War."  The veteran was advised to 
check with VA in reference to possible compensation for this.  
There is no indication, however, that the private examiner 
reviewed any of the records contained in the veteran's claims 
file, such as his service medical records.

In May 2006, the veteran underwent a VA neurological 
examination, with a doctor who reviewed his claims file.  The 
examiner noted that there was a history that was not 
documented that the veteran had a minor head injury while 
serving in Operation Desert Storm, resulting from striking 
his head against the transom of a door when he was going into 
a bunker.  The veteran was noted to have been "stunned" but 
not unconscious, and he had no neurological residual and did 
not seek medical attention.  The examiner noted that a head 
trauma of that nature was no more likely to induce seizures 
than it would be in a patient who had no such head trauma, so 
it was not a significant risk factor.  Moreover, the presence 
of nocturnal seizures was not a type of seizure disorder that 
would occur as a post-traumatic seizure disorder.  Thus, it 
was "highly unlikely" that the head trauma described by the 
veteran had any relationship to his seizures.

The veteran also submitted a one-page "History and 
Physical" from a July 2008 private neurological evaluation, 
which contains a statement that the veteran "apparently" 
developed seizures after a head trauma "in 1991 while 
serving in the [G]ulf."  These seizures were noted to have 
begun in 1999, and whether or not they could be related to a 
head injury remained "unclear."

Finally, the veteran submitted a letter in October 2008 from 
another veteran who was stationed with him during Operation 
Desert Storm.  This individual stated that, during a January 
1991 Scud missile attack, the veteran informed him that he 
had hit his head on the way into the bunker.

In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Owens v. 
Brown, 7 Vet. App. at 433 (an opinion that is based upon a 
review of the medical evidence has more probative value than 
one based merely on the veteran's reported history); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).    

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

In this case, the February 2004 private opinion is of minimal 
probative value.  It is speculative in nature ("could have 
been") and does not appear to have been based on any type of 
review of the veteran's past medical records.  The April 2008 
private opinion similarly does not appear to have been based 
on a claims file review and indeed suggests that the causal 
link claimed by the veteran is "unclear."  By contrast, the 
May 2006 VA examiner's opinion is of substantial probative 
value, as it was based on a claims file review and is far 
more definite ("highly unlikely") in nature.  Consequently, 
the Board does not find that the competent medical evidence 
of record, on balance, supports the veteran's claim.  

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, expressed in his hearing 
testimony, that his seizures were due to a head injury, 
although he denied having seizure-like symptoms in service.  
He has therefore not claimed continuity of symptomatology of 
this disorder since service.  The Board views the veteran's 
lay testimony as to an in-service head injury as credible, 
but he has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render either a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnoses and causation.  See also Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a seizure 
disorder, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

III.  Service connection for PTSD

Under VA regulations, service connection for PTSD requires 
medical evidence showing a diagnosis of the condition; a 
link, established by the medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The veteran has asserted in statements received in February 
and September of 2007 and in his October 2008 hearing 
testimony that his PTSD arose from Scud missile attacks on 
his unit and at least one occasion in January or February of 
1991 when enemy insurgents came into his camp.  At his 
hearing, he submitted a statement from another veteran to 
support his own report of being subjected to Scud missile 
attacks while serving in the Persian Gulf.

To date, however, the veteran has presented no competent 
evidence showing a current PTSD diagnosis.  He underwent a VA 
psychiatric examination in conjunction with this claim in May 
2006.  While the examiner noted "a few symptoms consistent 
with" PTSD, there was no report of a stressful event.  The 
veteran also was noted to deny symptoms of other major mental 
disorders.  As a result, no Axis I diagnosis was rendered.  
Also, while the veteran reported VA treatment for PTSD during 
his October 2008 hearing, the VA treatment reports of record 
show no treatment for this disorder.  Indeed, an April 2007 
VA treatment record reflects that a PTSD screen was negative.

Moreover, the veteran has not been shown to possess the 
requisite mental health training or credentials needed to 
render a diagnosis of PTSD or any other psychiatric disorder.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value as to this matter.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.


The Board notes that the veteran may apply to reopen this 
claim in the future, particularly if there is a documented 
diagnosis of PTSD.  At present, however, the preponderance of 
the evidence is against his claim for service connection for 
PTSD given the absence of such a diagnosis.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in letters furnished in October 2005 and January 
2007, prior to the corresponding rating decisions.  In the 
January 2007 letter, the veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As the issue of a higher initial evaluation for a low back 
disorder comes before the Board on appeal from the decision 
that granted service connection, there can be no prejudice to 
the veteran in failing to give adequate section 5103(a) 
notice for the service connection claim.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 
22, 2003) (in which the VA General Counsel held that separate 
notification is not required for "downstream" issues 
following a service connection grant, such as initial rating 
and effective date claims).  That notwithstanding, the 
veteran was sent a letter pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), addressing the applicable 
diagnostic criteria for the thoracolumbar spine in May 2008, 
prior to readjudication of this claim in a July 2008 
supplemental Statement of the Case.

Finally, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate 
these claim.  The veteran's relevant service medical, 
private, and VA treatment records have been obtained.  
Additionally, he was afforded VA examinations corresponding 
to his claims.  

The Board is satisfied that the claims file contains fully 
updated treatment records in regard to the claims concerning 
the low back and PTSD.  The claims file currently includes VA 
treatment records dated through May 2007, and the veteran 
specified at his October 2008 hearing that his last VA 
treatment for the low back was "probably in 2006."  When 
later asked about recent treatment for the back or knee, he 
referred only to recent treatment for "joint pain" and did 
not reference the back.  Moreover, while he reported VA 
treatment for PTSD, he did not specify treatment after May 
2007.  Also, the Board is aware that the veteran described 
seeing a chiropractor for his back during his hearing.  He 
noted, however, that the chiropractor "just did these back 
muscle exercises, and I quit going."  He has not asserted 
that any corresponding records of chiropractic treatment 
contain the type of findings that would support an increased 
evaluation for his low back disorder, as opposed to records 
of exercises performed.  Accordingly, no efforts need to be 
expended to obtain such records, as they are not "relevant" 
pursuant to 38 C.F.R. § 3.159(c)(1).

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar spine degenerative disc and joint disease is 
denied.

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for PTSD is denied.


REMAND

As indicated in a September 2006 Statement of the Case, the 
RO has denied the veteran's claim for service connection for 
a left knee disorder on the basis that there exists no 
current disability.  When asked about this claimed disability 
during his October 2008 hearing, however, the veteran 
initially denied left knee treatment "now" but later stated 
in an affirmative response to an inquiry about recent 
treatment for the back or the knee that he saw a VA doctor at 
the Dorn (Columbia) VA Medical Center (VAMC) three weeks ago 
and that the doctor put him on some medicines to determine 
which one could alleviate his "joint pain."  Particularly 
as the claims file contains treatment records from this 
facility dated only through May 2007, updated records should 
be requested in regard to the claim for service connection 
for a left knee disorder to ascertain whether a current 
disorder exists.  38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In terms of tinnitus and hearing loss, the veteran testified 
at his October 2008 hearing that he had noise exposure to 
cause hearing loss during the last 17 years working with 
bombs and ammunition, around aircraft loading, and in taking 
ammunition to the planes to be loaded and hearing the noise 
from the aircraft.  He cited to his weekend drills and his 
time overseas as the times when he was exposed to such 
noises.  He also cited this noise exposure as the cause of 
tinnitus.  The Board observes that the Court has determined 
that, for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  

The veteran's service medical records contain multiple 
audiological tests.  While an August 1981 entrance 
examination report contains a notation of high frequency 
hearing loss of both ears, the corresponding audiometric 
findings actually indicate no pure tone thresholds at the 500 
to 4000 Hertz levels in excess of 15 decibels.  See 38 C.F.R. 
§ 3.385.  A July 1985 period examination, however, showed a 
pure tone threshold of 45 decibels at the 4000 Hertz level in 
the right ear.  Also, periodic National Guard examinations 
from January 1989 and May 1993 and a hearing test from April 
1998, while revealing no left pure tone thresholds in excess 
of 20 decibels, also showed right pure tone thresholds of 40 
decibels or greater at the 3000 and 4000 Hertz levels, 
signifying a hearing loss disability.  Id.

After service, an April 2007 VA outpatient audiological 
report contains a history given by the veteran of only 
military noise exposure.  While audiograms were not provided, 
the examiner noted mild to moderate high frequency 
sensorineural hearing loss on the right from 2000 to 4000 
Hertz, left ear hearing within normal limits, and 
"[c]onstant roaring [t]innitus.".

To date, the veteran has not been afforded a VA audiological 
examination addressing the etiology of these claimed 
disorders.  Given the cited evidence, however, the Board 
finds that such an examination is "necessary" under 
38 U.S.C.A. § 5103A(d) (West 2002).  Prior to that 
examination, however, efforts should be made to corroborate 
the precise dates of the veteran's training periods, as he 
has linked his claimed audiological disorders to noise 
exposure from both his weekend drills and overseas service.


Accordingly, the case is REMANDED for the following action:

1.  The South Carolina National Guard 
should be contacted to make all necessary 
efforts to corroborate the veteran's 
dates of active and inactive duty 
training.  All documentation received 
from the South Carolina National Guard 
must be added to the claims file.  If 
dates of training are not corroborated, 
documentation to that effect should be 
included in the claims file.

2.  The Dorn VAMC should be contacted, 
and all records of treatment of the 
veteran dated since May 2007 should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
tinnitus and bilateral hearing loss 
disability.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
specifically to include pure tone 
threshold and Maryland CNC speech 
recognition testing.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis 
corresponding to the claimed disorders.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorders are etiologically related to 
the veteran's period of active service 
from December 1990 to June 1991 or a 
corroborated training period in the 
National Guard, if such corroboration has 
been made.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims for 
service connection for a left knee 
disorder, tinnitus, and bilateral hearing 
loss should be readjudicated.  If the 
determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be given a 
Supplemental Statement of the Case and an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


